
	
		II
		112th CONGRESS
		2d Session
		S. 3129
		IN THE SENATE OF THE UNITED STATES
		
			May 10, 2012
			Mrs. Hagan introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To extend the temporary suspension of duty on acrylic
		  fiber tow containing 85 percent or more by weight of acrylonitrile units and 2
		  percent or more but not over 3 percent of water, raw white (undyed), crimped,
		  with an average decitex of 3.3 (plus or minus 10 percent) and an aggregate
		  filament measure in the tow bundle between 660,000 and 1,200,000 decitex, with
		  a length greater than 2 meters.
	
	
		1.Acrylic fiber tow containing
			 85 percent or more by weight of acrylonitrile units and 2 percent or more but
			 not over 3 percent of water, raw white (undyed), crimped, with an average
			 decitex of 3.3 (plus or minus 10 percent) and an aggregate filament measure in
			 the tow bundle between 660,000 and 1,200,000 decitex, with a length greater
			 than 2 meters
			(a)In
			 generalHeading 9902.40.14 of the Harmonized Tariff Schedule of
			 the United States (relating to acrylic fiber tow containing 85 percent or more
			 by weight of acrylonitrile units and 2 percent or more but not over 3 percent
			 of water, raw white (undyed), crimped, with an average decitex of 3.3 (plus or
			 minus 10 percent) and an aggregate filament measure in the tow bundle between
			 660,000 and 1,200,000 decitex, with a length greater than 2 meters) is amended
			 by striking the date in the effective period column and inserting
			 12/31/2015.
			(b)Effective
			 dateThe amendment made by subsection (a) applies to goods
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of the enactment of this Act.
			
